PER CURIAM.
This cause is before us on appeal from an order of the Agency for Health Care Administration (AHCA) which found no material issue of fact to justify a formal administrative hearing and dismissed Halifax Hospital’s petition. Because there does remain a material issue of fact, we reverse.
Halifax filed a petition for formal administrative hearing challenging two of the agency’s proposed actions. The first action challenged was the agency’s intent to reclassify Halifax’s license; the second was the agency’s alleged termination of Halifax’s entitlement to seek Medicaid reimbursement based on Halifax’s reclassified license. The licen-sure issue was resolved by this court in Agency for Health Care Admin. v. University Hosp., 670 So.2d 1037 (Fla. 1st DCA 1996), and Agency for Health Care Administration v. Sebastian Hosp., 670 So.2d 1040 (Fla. 1st DCA 1996). Accordingly, the licensure issue was properly dismissed, and we affirm as to that issue.
However, the effect of the license on Halifax’s Medicaid eligibility remains at issue. Specifically, Halifax contends that it remains eligible to seek Medicaid reimbursement regardless of its licensure status. On remand, the hearing officer shall make a determination as to what impact the change in licen-sure status has on Halifax’s eligibility for Medicaid reimbursement. Accordingly, the order below is REVERSED and the cause is REMANDED for further proceedings consistent herewith.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.